DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objections to the title and the specification are overcome by the amended specification.
The objection to the drawings is overcome with respect to the method steps. There are new objections with respect to the thin film transistor array and the base substrate, as seen below. The applicant asserts on page 11 of the response that “[t]he limitation ‘light-shielding layer’ has been removed from the amended set of claims.” However, this term is still used in claims 14 and 17, and thus this objection is still applicable. 
Amended claim 17 is not definite; see the rejection below.
On pages 12-14, the applicant asserts that the specification discloses that “the light-shielding pattern (of light-shielding layer) is located between the active layer and the base substrate, and arranged to be opposite to each TFT in the second region B, and the size of the light-shielding pattern is arranged, such that its orthographic projection onto the base substrate can enclose the orthographic projection of the active layer 34 onto the base substrate, as shown in FIG. 1. In this way, the light such as infrared light emitted from a lower position of the second region B which is under display substrate can be blocked by the light-shielding pattern 33, and thus the light cannot reach the active layer 34.” (The applicant refers on page 13 to “light-shielding pattern 34”; the examiner assumes that this is in error, and should refer to light-shielding pattern 33.) However, how this is accomplished is not set forth, and is not clear from the specification. For example, what does FIG. 1 depict? It is not clear from the specification or from the applicant’s statements in the response. Is it a horizontal cross section? A vertical cross section? Is an image of a single pixel? Of a section of pixels? How does FIG. 1 relate to other figures? How does the light shielding pattern 33 protect the active layer 34? Where is the light coming from in FIG. 1, that it would be blocked by light-shielding pattern 33? These things are not clear. The disclosure is generally not clear and not enabling of the invention. The drawings are very basic and do not show necessary detail. The written specification repeats statements such as “an orthographic projection of the active layer 34 onto the base substrate may completely fall within an orthographic projection of the light-shielding pattern 33 onto the base substrate”, without explaining or detailing how this would be so. The rejection is not overcome. 
If the applicant continues to believe that the specification enables the claims, the applicant is invited to contact the examiner to discuss the matter. 
See the new prior art rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The claimed elements that are not shown include:
Light-shielding layer
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings and specification are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “211” has been used to designate both thin film transistor array and base substrate 211. See FIG. 4 and paragraph [0084] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 211 and 212 have both been used to designate the “base substrate”.  See FIG. 4 and paragraph [0084] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 9, 10, and 12-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant illustrates essentially none of the details of any embodiment of the claimed invention. 
Claim 1 recites that “the display substrate further comprises a light-shielding layer pattern between the thin film transistor array and the base substrate, wherein the light-shielding pattern is arranged in a second region of the optical element arrangement region for arranging at least one of a face recognition circuit, a distance detection circuit, an environment light detection circuit, or a camera, an orthographic projection of an active layer of each thin film transistor located in the second region onto the base substrate falls within an orthographic projection of the light-shielding pattern onto the base substrate, such that the light is prevented from reaching the active layer of each thin film transistor located in the second region.”
The specification states at [0074] that “[s]ince the infrared emitting sensor is arranged on the side of the display substrate 21 away from the encapsulation cover plate 22, in order to prevent a light emitted by the infrared emitting sensor from striking on the active layer of the thin film transistor and not affect the performance of the thin film transistor, it is necessary to arrange a light-shielding pattern to shield the active layer of the thin film transistor.” These elements and this arrangement are not illustrated at all or described in a way that it can be determined how this feature is to be accomplished; that is, it cannot be determined what the optical path of the light is from the IR source is to the TFT, and how it would be blocked by the light-shielding pattern. In fact, the arrangement of the elements is not disclosed in detail. The applicant purports to disclose a new structure, but does not disclose the structure such that it can be formed without undue experimentation. 
The written specification repeats statements such as “an orthographic projection of the active layer 34 onto the base substrate may completely fall within an orthographic projection of the light-shielding pattern 33 onto the base substrate”, without explaining or detailing how this would be so. However, how this is accomplished is not set forth, and is not clear from the specification. For example, what does FIG. 1 depict? It is not clear from the specification or from the applicant’s statements in the response. Is it a horizontal cross section? A vertical cross section? Is an image of a single pixel? Of a section of pixels? How does FIG. 1 relate to other figures? How does the light shielding pattern 33 protect the active layer 34? Where is the light coming from in FIG. 1, that it would be blocked by light-shielding pattern 33? These things are not clear. The disclosure is generally not clear and not enabling of the invention. The drawings are very basic and do not show necessary detail. 
To the extent that the present invention may include elements of the prior art, and thus rely on a new combination of existing element for patentability, that combination must be enabled. The applicant here has a specification that addresses the invention in generalities, and drawings that generally consist of a handful of rectangles and circles that do not show most of the claimed elements, or how the device as a whole is to be combined, structured, or altered to accomplish the claimed invention. The written description addresses the combinations of elements in highly generic terms. Thus if a patent were to be granted, the applicant would have exclusive right to the invention without having adequately instructed those in the art to practice the invention.
The fundamental quid pro quo of the patent is that the applicant enables those in the art to use the invention. This has not been done here. “It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir.1997). “Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.” Automotive Tech. V. BMW OF N. Am., 501 F.3d 1274, 1283 (Fed. Cir. 2007). 

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites “the light shielding layer”, which lacks antecedent basis.
Claim 17 recites “the light shielding layer”, which lacks antecedent basis.
Claim 17 recites that “the orthographic projection of the light-shielding layer onto the base substrate fully covers and has the same size as the orthographic projection of the active layer of each thin film transistor located in the second region onto the base substrate.” It is not clear how a (single) light shielding layer can have the “same size as” (i.e., not be bigger or smaller than) and cover “each thin film transistor”, that is multiple transistors. This language does not make sense either by itself or in light of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz, US 2008/0106629, in view of Hayashi, US 2007/0090365, and Evans, US 2017/0251137.
Claim 1: Kurtz discloses
a base substrate (10);
and a thin film transistor array (30) arranged at a side of the base substrate, wherein a plurality of pixels arranged in an array is provided in an effective display region of the display substrate; 
wherein the effective display region comprises an optical element arrangement region (A, FIG. 8) and other display regions (left and right of A), and a transmittance of the optical element arrangement region is larger than transmittances of the other display regions ([0065]); 
and wherein in the optical element arrangement region, an optical element (40) is arranged on a side of the base substrate away from the thin film transistor array, and the optical element is configured to receive light (60) that is transmitted through the display substrate (FIG. 8).
Kurtz discloses one optical element 40. However, it was well-known in the art to have multiple optical elements. See e.g. Evans, FIG. 5, which shows camera 100 and sensors 500 and 510, which can be an IR emitter and an IR sensor ([0071]). This was a common arrangement, and it would have been obvious to have had a camera and an IR emitter-sensor pair in Kurtz, which would emit and receive as recited in claim 1.
Hayashi discloses the display substrate further comprises a light-shielding pattern (1090) between the thin film transistor array (1020-1060) and the base substrate (1000), such that the light is prevented from reaching the active layer of each thin film transistor located in the second region (FIG. 2).  
Hayashi discloses at [0009]-[0010] that transparent TFTs made with oxide semiconductors can have their performance degraded by exposure to light, and thus that a light shielding layer should be used. Kurtz discloses the use of transparent TFTs (abstract). Is using a transparent oxide semiconductor for the transparent a TFT of Kurtz, a well-known TFT active material, Hayashi would teach the use of a light shielding layer such as shown in Hayashi FIG. 2.
In Kurtz in view of Evans and Hayashi, the light-shielding pattern would be arranged in a second region of the optical element arrangement region for arranging at least one of a face recognition circuit, a distance detection circuit, an environment light detection circuit, or a camera (Kurtz camera 40), an orthographic projection of an active layer of each thin film transistor located in the second region onto the base substrate falls within an orthographic projection of the light-shielding pattern onto the base substrate (Hayashi FIG. 2). 

Claim 4: the optical element comprises at least one of the face recognition circuit, the distance detection circuit (Evans at [0071]) and the environment light detection circuit, and the at least one of the face recognition circuit, the distance detection circuit and the environment light detection circuit is arranged corresponding to the second region.
Claim 10: method for manufacturing a display substrate, wherein the display substrate comprises a base substrate (10) and a thin film transistor array (30) arranged at the base substrate, and a plurality of pixels (8) arranged in an array is provided in an effective display region of the display substrate; wherein the method comprises:
forming the base substrate (10); 
forming the thin film transistor array (30) on the base substrate “thin-film electronic components 30 are formed on substrate 10” [0064]. Note that this would be the expected formation of all the embodiments); 
and forming a light-emitting layer (14), a cathode and an anode (12 and 16) on the thin film transistor array (FIG. 8); 
wherein the effective display region comprises an optical element arrangement region (A) and other display regions (left and right of A), and a transmittance of the optical element arrangement region is larger than transmittances of the other display regions ([0065]); 
and wherein the method further comprises: 
forming an optical element (40) on a side of the base substrate away from the thin film transistor array and in the optical element arrangement region, wherein the optical element is configured to emit and receive light that is transmitted through the display substrate.
Kurtz discloses one optical element 40. However, it was well-known in the art to have multiple optical elements. See e.g. Evans, FIG. 5, which shows camera 100 and sensors 500 and 510, which can be an IR emitter and an IR sensor ([0071]). This was a common arrangement, and it would have been obvious to have had a camera and an IR emitter-sensor pair in Kurtz, which would emit and receive as recited in claim 1.

Hayashi discloses forming a light-shielding pattern (1090) between the thin film transistor array and the base substrate between the thin film transistor array (1020-1060) and the base substrate (1000), such that the light is prevented from reaching the active layer of each thin film transistor located in the second region (FIG. 2).  
Hayashi discloses at [0009]-[0010] that transparent TFTs made with oxide semiconductors can have their performance degraded by exposure to light, and thus that a light shielding layer should be used. Kurtz discloses the use of transparent TFTs (abstract). In using a transparent oxide semiconductor for the transparent a TFT of Jin, a well-known TFT active material, Hayashi would teach the use of a light shielding layer such as shown in Hayashi FIG. 2.
In Kurtz in view of Evans and Hayashi, the light-shielding pattern would be arranged in a second region of the optical element arrangement region for arranging at least one of a face recognition circuit, a distance detection circuit, an environment light detection circuit, or a camera (Kurtz camera 40), an orthographic projection of an active layer of each thin film transistor located in the second region onto the base substrate falls within an orthographic projection of the light-shielding pattern onto the base substrate (Hayashi FIG. 2). 
In Kurtz in view of Evans and Hayashi, light-shielding pattern between the thin film transistor array and the base substrate, wherein the light-shielding pattern is arranged in a second region of the optical element arrangement region for arranging at least one of a face recognition circuit, a distance detection circuit, an environment light detection circuit, or a camera (Kurtz camera 40), an orthographic projection of an active layer of each thin film transistor located in the second region onto the base substrate falls within an orthographic projection of the light-shielding pattern onto the base substrate, such that the light is prevented from reaching the active layer of each thin film transistor located in the second region (Hayashi FIG. 2).
Claim 13: the light-shielding pattern is further arranged in the other display regions (such as the region corresponding to camera 40 of Kurtz, in addition to the second region), and the optical element comprises at least one of the face recognition circuit, the distance detection circuit (Evans at [0071]) and the environment light detection circuit; and wherein the forming an optical element comprises: forming the at least one of the face recognition circuit, the distance detection circuit and the environment light detection circuit in the second region and at the side of the base substrate away from the thin film transistor array (Kurtz FIG. 8; note that in Kurtz in view of Evans, the camera and IR sensing elements are formed together (Evans FIG. 5), and thus would be together with camera 40 of Kurtz ).
Claim 23: the optical element comprises a first optical element in the second region, the first optical element comprises an infrared emitting circuit configured to emit infrared light that is transmitted through the display substrate (Evans at [0071]), wherein the forming a light-shielding pattern comprises: forming the light-shielding pattern to be opposite to first thin film transistors in the thin film transistor array that are arranged to be opposite to the first optical element, such that the infrared light is prevented from reaching an active layer of each of the first thin film transistors (Hayashi, FIG. 2).
Claim 16: the optical element comprises a first optical element in the second region, the first optical element comprises an infrared emitting circuit (Evans [0071]) configured to emit infrared light that is transmitted through the display substrate, the light-shielding pattern is arranged to be opposite to first thin film transistors in the thin film transistor array that are arranged to be opposite to the first optical element, such that the infrared light is prevented from reaching an active layer of each of the first thin film transistors (Hayashi FIG. 2).
Claim 21: the first optical element comprises at least one of the face recognition circuit, or the distance detection circuit (distance detection circuit, Evans at [0071]).
Claim 17: the orthographic projection of the light-shielding layer onto the base substrate only overlaps with fully covers and has the same size as the orthographic projection of the active layer of each thin film transistor located in the second region onto the base substrate (Hayashi FIG. 2).
Claim 14: Kurtz discloses a display device ([0096]) comprising a display substrate, wherein the display substrate comprises
a base substrate (10);
and a thin film transistor array (30) arranged at a side of the base substrate, wherein a plurality of pixels arranged in an array is provided in an effective display region of the display substrate; 
wherein the effective display region comprises an optical element arrangement region (A, FIG. 8) and other display regions (left and right of A), and a transmittance of the optical element arrangement region is larger than transmittances of the other display regions ([0065]); 
and wherein in the optical element arrangement region, an optical element (40) is arranged on a side of the base substrate away from the thin film transistor array, and the optical element is configured to receive light (60) that is transmitted through the display substrate (FIG. 8).
Kurtz discloses one optical element 40. However, it was well-known in the art to have multiple optical elements. See e.g. Evans, FIG. 5, which shows camera 100 and sensors 500 and 510, which can be an IR emitter and an IR sensor ([0071]). This was a common arrangement, and it would have been obvious to have had a camera and an IR emitter-sensor pair in Kurtz, which would emit and receive as recited in claim 1.
Hayashi discloses the display substrate further comprises a light-shielding pattern (1090) between the thin film transistor array (1020-1060) and the base substrate (1000), such that the light is prevented from reaching the active layer of each thin film transistor located in the second region (FIG. 2).  
Hayashi discloses at [0009]-[0010] that transparent TFTs made with oxide semiconductors can have their performance degraded by exposure to light, and thus that a light shielding layer should be used. Kurtz discloses the use of transparent TFTs (abstract). In using a transparent oxide semiconductor for the transparent a TFT of Kurtz, a well-known TFT active material, Hayashi would teach the use of a light shielding layer such as shown in Hayashi FIG. 2.
In Kurtz in view of Evans and Hayashi, the light-shielding pattern would be arranged in a second region of the optical element arrangement region for arranging at least one of a face recognition circuit, a distance detection circuit, an environment light detection circuit, or a camera (Kurtz camera 40), an orthographic projection of an active layer of each thin film transistor located in the second region onto the base substrate falls within an orthographic projection of the light-shielding pattern onto the base substrate (Hayashi FIG. 2). 
Claim 20: the optical element comprises at least one of the face recognition circuit, the distance detection circuit (Evans, [0071]) and the environment light detection circuit, and the at least one of the face recognition circuit, the distance detection circuit and the environment light detection circuit is arranged corresponding to the second region (the second region is the location of the distance sensor of Evans; see the analysis of claim 14 above).
Claim 22: the optical element comprises a first optical element in the second region, the first optical element comprises an infrared emitting circuit configured to emit infrared light that is transmitted through the display substrate (Evans, [0071]), the light-shielding pattern is arranged to be opposite to first thin film transistors in the thin film transistor array that are arranged to be opposite to the first optical element (Hayashi, FIG. 2, [0009]-[0010]) such that the infrared light is prevented from reaching an active layer of each of the first thin film transistors.

Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Hayashi, Evans and He, US 2017/0270342. Kurtz discloses at [0095] that there can be a fingerprint detector. discloses that the optical element comprises a fingerprint recognition structure, and the fingerprint recognition structure would be in the display (in the first region). Kurtz does not disclose a plurality of imaging holes arranged in an array. However, this was known in the art. See He, FIG. 17A, which discloses a plurality of imaging holes (2112) arranged in an array, the optical element comprises a fingerprint recognition structure (2102), and the fingerprint recognition structure is arranged corresponding to the first region. It would have been obvious to have used multiple holes to direct the light from each portion of the fingerprint to a particular part of the sensor (He, [0139]) to facilitate accurate fingerprint detection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897